JUSTICE MARQUEZ,
concurring in the judgment.
37 The majority holds that the psychologist-patient privilege does not apply where a patient has communicated a threat that triggers a psychologist's "duty to warn" under section 18-21-117, C.R.S. (2018). Maj. op. [ 34. Importantly, it reasons that, as a matter of law, threatening statements are never confidential. Maj. op. 123. I agree with the majority that the trial court erred in exelud-ing the psychologist's 1 testimony. However, *99in my view, the majority's reliance on see-tions 12-48-214(1)(d)(IV) and 12-48-218(5), C.R.S. (20183), and its broad pronouncement that threatening statements are never confidential as a matter of law, are unnecessary to resolve this case. I would simply hold that the statements at issue in this case were not confidential because Kailey was repeatedly advised that any statement he made during therapy threatening to harm himself or others would not be considered confidential. In light of these advisements, Kailey had no reasonable expectation of confidentiality in any threatening communications he made, and thus, he cannot claim that the psychologist-patient privilege attaches to such communications.
I.
138 The psychologist-patient privilege is codified in statute to protect communications between a patient and his mental health treatment provider. The privilege provides in relevant part that "a ... psychologist ... shall not be examined without the consent of the ... client as to any communication made by the client to the [psychologist]." § 13-90-107(1)(g), C.R.S. (2018).
39 We have previously stated that "[the purpose of the psychologist-patient privilege is to enhance the effective diagnosis and treatment of illness by protecting the patient from the embarrassment and humiliation that might be caused by the psychologist's disclosure of information divulged by the client during the course of treatment." People v. Sisneros, 55 P.3d 797, 800 (Colo.2002) (citing Clark v. Dist. Court, 668 P.2d 3, 8 (Colo.1983)). See also Jaffee v. Redmond, 518 U.S. 1, 10, 116 S.Ct. 1923, 135 L.Ed.2d 337 (1996) ("[The psychotherapist-patient privilege is rooted in the 'imperative need for confidence and trust."" (quoting Trammel v. United States, 445 U.S. 40, 51, 100 S.Ct. 906, 63 L.Ed.2d 186 (1980))); People v. Turner, 109 P.3d 639, 643 (Colo.2005) ("An assumption of confidentiality is essential to fostering trust between the parties to the relationship.").
140 Because the purpose of the privilege is to engender trust and effective mental health treatment through confidentiality, I agree with the majority that confidentiality is required in order for the psychologist-patient privilege to attach,. Maj op. 121. Although section 13-90-107(1)(g) states that the privilege applies to "any communication made by a client to the [psychologist]," (emphasis added), section 13-90-107(1) expressly recognizes that preserving confidentiality is the reason for the privilege. Thus, the psychologist-patient privilege covers only confidential communications. See Jaffee, 518 U.S. at 15, 116 S.Ct. 1923 (holding that the "privilege covers confidential communications made to licensed psychiatrists and psychologists [, and] confidential communications made to licensed social workers in the course of psychotherapy"); see also United States v. Auster, 517 F.3d 312, 315 (5th Cir.2008) ("As a matter of law, where the confidentiality requirement has not been satisfied, the psychotherapist-patient privilege ... does not apply.").
T41 Our case law in the attorney-client privilege context supports the notion that only confidential communications are privileged. The attorney-client privilege in seetion 183-90-107(1)(b), C.R.S. (2013), likewise applies to "any communication" made by the client to the attorney. Nonetheless, "[ble-cause the purpose of the privilege is to encourage clients to confide in their attorneys," Wesp v. Everson, 33 P.3d 191, 197 (Colo.2001), we have construed the statutory attorney-client privilege to apply "only 'to statements made in cireumstances giving rise to a reasonable expectation that the statements will be treated as confidential'" Id. at 197 (quoting Lanari v. People, 827 P.2d 495, 499 (Colo.1992)). Similarly, the purpose of the psychologist-patient privilege "is to encourage [patients] to confide in their [psychologist]." Thus, I would hold that the psychologist-patient privilege likewise applies only to "'statements made in circumstances giving rise to a reasonable expectation that the statements will be treated as confidential'" See id.
IL.
T 42 In this case, Kailey's psychologist testified that at the outset of his therapy session with Kailey, he reviewed with Kailey a man*100datory disclosure form provided by the Department of Corrections. The psychologist stated that the disclosure form listed particular communications that are not covered by confidentiality, including "[tJhings like harm to self or others" or "danger to the community." He further testified that Kailey's file contained multiple disclosure forms that Kai-ley had signed. Thus, the record reflects that Kailey was advised that threatening statements made during therapy would not be confidential. Because Kailey had no reasonable expectation that such statements would be treated as confidential, he cannot claim a psychologist-patient privilege with respect to such statements.
[ 48 In reaching this conclusion, I am particularly persuaded by the Fifth Circuit's decision in United States v. Auster, 517 F.3d 312 (5th Cir.2008). Although the majority cites to this case, it ignores the facts, and importantly, the Fifth Circuit's reasoning in that case. In Auster, the defendant stated in a therapy session that if his workers' compensation benefits were terminated, he would carry out a plan of "violent retribution" against a list of specific persons. Id. at 313. The defendant's therapist alerted the workers' compensation management company of the defendant's threat pursuant to the therapist's duty to warn, and the defendant was subsequently charged with extortion. Id. at 314. Although Auster had been repeatedly informed by his therapists that violent threats made during therapy would be communicated to his potential victims, he argued that his communications with his therapist were privileged. The Fifth Circuit determined that the federal psychotherapist-patient privilege articulated in Jaffee v. Redmond, 518 U.S. 1, 15, 116 S.Ct. 1923, 135 L.Ed.2d 337 (1996), like Colorado's privilege, applies to confidential communications. Auster, 517 F.3d at 315. It reasoned that this confidentiality requirement was fatal to Auster's claim of privilege because Auster had been informed that his violent threats, although made during therapy, would be communicated to his potential victims. Id. Thus, "[Auster] had no 'reasonable expectation of confidentiality' ... in his threatening statement, and without such a reasonable expectation, there is no privilege." Id. at 316 (quoting United States v. Robinson, 121 F.3d 971, 976 (5th Cir.1997)). The Fifth Circuit's reasoning applies to this case as well. Here, Kailey was repeatedly informed that threatening statements made during therapy would not be confidential. Because he had no reasonable expectation of confidentiality in such statements, he cannot claim that they are privileged.
118
T 44 Instead of looking to the advisement given to Kailey in this particular case, the majority concludes that any statement to a psychologist communicating an imminent threat of violence to a specific person or persons is never privileged, as a matter of law, regardless of whether the defendant has a reasonable expectation of confidentiality in such statements. Maj. op. 134. The majority's broad rule is unnecessary to resolve this case. Moreover, although a mental health provider has an obligation to notify a patfent that statements made in therapy implicating the duty to warn will not be confidential, under the majority's rule, any warning to the patient becomes completely irrelevant. In other words, because such statements are never privileged, as a matter of law, a therapist who fails to inform his patient that such statements will not be confidential could still be required to testify against his client at a criminal trial if the client made a threatening statement-even if the patient had no reason to think that such statements to his therapist would not be confidential.
45 In concluding that threatening communications are not confidential as a matter of law for the purposes of the psychologist-patient privilege under section 13-90-107, C.R.S. (2013), the majority relies on the professional practice statutes governing mental health treatment providers in Title 12. Maj. op. 120. The majority construes section 12-48-218, C.R.S. (2013), to exempt threatening communications from the psychologist's confidentiality requirement provided under that section. Maj. op. 120. Even if section 12-48-218 can be read to contain such an exception, the majority's reliance on it is misplaced. Subsection (4) of that section expressly provides that the non*101disclosure requirements under that section do not apply "to in); delinquency or criminal proceeding." Instedd, in the context of a delinquency or criminal proceeding, a psychologist's confidentiality obligations are governed by section 18-90-107. § 12-43-218(4).
T 46 In short, the majority looks to a Title 12 provision, which by its own terms does not govern testimony at a criminal trial, to broadly hold that statemerits communicating an imminent threat of violence to a specific person or persons are never privileged, as a matter of law. Instead, I would resolve this case by looking to section 18-90-107 and related case law. Under this approach, I would hold that Kailey did not have a reasonable expectation of conﬁdentiality as to threatening statements made during therapy because he had been repeatedly advised that such statements would not be confidential. Accordingly, I respectfully coneur in the judgment only.

. Although Kailey's mental health treatment provider in this case is a psychologist candidate, I use the terms "psychologist" and "psychologist-patient privilege" here for ease of reference. I use these terms to cover all mental health treatment providers covered under section 13-90-107(1)(g), C.R.S. (2013), including a psychologist candidate.